Perlin, C. J. Claimant, Sangamo Construction Company, seeks recovery of $4,339.50 as the balance remaining on a contract for construction work at the Litchfield Armory at Litchfield, Illinois. The parties have stipulated in part as follows: “. . . that Sangamo Construction Company, A Corporation, entered into a contract with the State of Illinois, acting through the Department of Public Works and Buildings on behalf of the Adjutant General, for the complete work for roads, walks, grading, etc., at the Litchfield Armory, Litchfield, Illinois, on June 30, 1961 . . . “. . . that all work done under said contract has now been completed, as is further shown by the report of the Military and Naval Department. . . “. . . that total contract price was $30,540.00, of which a total of $26,190.50 has been paid by the State of Illinois, leaving an unpaid balance of $4,339.50, which is now due and owing pursuant to the contract.” It appears from the record that the appropriation for the project lapsed June 30, 1961, and the project was not satisfactorily completed until April 26, 1963. The Departmental Report of May 3,1963 states that a final payment in the amount of $4,339.50 is justified. The only reason for non-payment of this claim by respondent was lapse of the appropriation. At the time that the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of this claim. There being no question of law or fact in controversy, as reflected by the stipulation of the parties hereto, an award is hereby made to claimant in the sum of $4,339.50.